Title: To Alexander Hamilton from Stephen Moylan, 29 January 1795
From: Moylan, Stephen
To: Hamilton, Alexander


[Philadelphia] January 29, 1795. “Since my Appointment as Agent for paying the Invalid Pensioners I have every Quarter Sent in an Account of the monies paid to them, and ballance of monies in my hands on that Account to the Treasury. These Accounts have been regularly Adjusted & is Acknowledged to me by the Comptroller up to the Qr. ending 31st December 1794 when a Ballance Remained in my hands of 1762 Dollars & 24 Cents. The monies I have since paid Amounts to 106 Dolls…. This Sir will be an Answer to your Letter of the 27th which is Just now Come to my hands.”
